Citation Nr: 1403794	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Behcet's disease.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from August 1980 to July 1992, which includes service in the Persian Gulf. 

This matter comes before the Board of Veterans' (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

In March 2010, the Board remanded the case for further development.

The Board also notes that the Veteran was afforded a November 2009 travel Board hearing before a Veterans Law Judge (VLJ).  Because that VLJ is no longer employed by the Board, the Veteran was offered the opportunity to attend another hearing, which she accepted.  In this regard, in March 2012, the Veteran and her son testified before the undersigned at the Board's offices in Washington, DC.  The hearing transcripts are associated with the claims file and have been reviewed.

In April 2012, the Board remanded the appeal for additional development. 

In November 2012, the Veteran changed her representative from the American Legion to the National Association for Black Veterans, Inc. as reflected on the title page.

In May 2013, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The Veteran had an opportunity to review the VHA medical opinion and submit additional evidence in support of her claim.  She requested that the agency of original jurisdiction (AOJ) review the May 2013 VHA medical and newly submitted evidence in support of her claim.  Consequently, the Board remanded the claim for AOJ review in September 2013.  The case has returned to the Board.

In August 2013, the Veteran submitted a report indicating that she had Persian Gulf War illnesses.  The record is not clear as to whether she desired to file another claim.  The matter is not before the Board and it is REFERRED to the RO for inquiry on whether she desires to file another claim.  

The Veteran also submitted evidence in response to the November 2013 supplemental statement of the case (SSOC).  She waived her right to AOJ review in a November 2013 statement.  The Board may consider the newly submitted evidence in the first instance.  38 C.F.R. § 20.1304(c).  

The claims folder has been converted in its entirety onto an electronic folder (efolder) within the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The veteran does not have Behcet's disease.


CONCLUSION OF LAW

The criteria for service connection for Behcet's disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been in effect since November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through a February 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate her claim, including the   general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The February 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  She was invited to submit any evidence in her possession.  A remand for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  Service treatment records, VA treatment records, and private medical records have been obtained.  The Veteran was afforded an appropriate VA rheumatology examination in June 2012 with review of the claims folder.  A May 2013 Veterans Health Administration (VHA) medical opinion was also obtained from a VA Rheumatologist.  The VA Rheumatologist reviewed the entire record, including updated private treatment records and supporting opinion from Dr. V.P.  Her opinion was supported by a detailed rationale.  Briefly, the Board notes that the Veteran had a June 2011 VA examination.  Since it has been deemed inadequate, it will not be discussed further.  However, the June 2011 examiner made a potentially favorable statement and it will be considered as detailed below.  VA fulfilled its duty to assist in providing adequate clinical examinations and medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has objected to the June 2012 VA examination and opinion.  In a November 2012 statement, the Veteran disputed findings from the June 2012 VA examination.  She cited the Behcet's disease medical articles submitted in support of her claim, Dr. V-P's reports, and the November 1997 neuropsychological evaluation.  She also stated that she was initially hesitant to seek treatment due to embarrassment over her symptoms.  Review of the June 2012 VA examination show it was conducted by a medical doctor qualified as rheumatologist.  It includes an appropriate clinical examination and medical opinion that is consistent with the record and supported by a plausible rationale.  The Board does not consider the Veteran's objections to have merit.  

The Veteran also objected to the May 2013 VHA medical opinion in her August 2013 correspondence.  She disputed the VHA examiner's determination that she only had two Behcet's symptoms.  She observed that the VHA examiner used the "Classification" criteria rather than the "Diagnostic Criteria" which would include memory loss and burning sensations/ tingling as possible Behcet's symptoms.  She argued that the VHA examiner did not have the requisite experience to properly diagnose Behcet's disease.  She also cited a prior favorable Board decision.  She contended that the medical evidence supports a finding of environmental exposure.  She cited other published medical studies and Dr. V-P's positive opinion on the presence of the disease and its relation to service.   

Review of the May 2013 VHA opinion shows that the examiner is a medical doctor in the rheumatology field.  She is sufficiently qualified to proffer the necessary medical opinion.  She explained why she used the specific Behcet's criteria.  Her opinion reflects specific references to the record and determinations based upon her clinical expertise.  The Veteran is not competent to self-diagnosis Behcet's and such reports have no probative value due to the Veteran's incompetency as explained below.  Accordingly, her disagreements with the VHA examiner's clinical findings and opinion on issues subject to interpretation of published medical studies and clinical evidence have no probative value.  Overall, the Board considers the Veteran's objections to the May 2013 VHA opinion to be without merit.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the March 2012 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for Behcet's disease symptoms and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In April 2012, the Board remanded the claim to further assist the Veteran in obtaining outstanding private medical records and furnishing an updated VA examination.  A May 2013 VHA medical opinion was also obtained.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Veteran was afforded a March 2012 hearing with the undersigned.  Private medical records from Dr. V-P were submitted.  The Veteran was afforded a June 2012 VA rheumatology examination and a May 2013 VHA rheumatology medical opinion.  The agency of original jurisdiction (AOJ) readjudicated the claim in November 2013 with consideration of the Veteran's evidence and arguments following review of the May 2013 VHA medical opinion.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been met. 



II.  Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, she is not competent to provide evidence as to more complex medical questions such as a Behcet's disease diagnosis, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran reports that she began experiencing mouth sores, memory impairment, and tingling sensations in her arms and legs during the end of her active service (i.e. sometime in 1991 or 1992) and these symptoms have persisted.  See November 2009 hearing transcript.  She later noticed vaginal ulcers.  The medical record includes a November 1997 neuropsychological examination reflecting complaints of memory loss and a diagnosis of a cognitive disorder, not otherwise specified.  The Veteran has also been diagnosed with Behcet's disease and references to Behcet's disease were made in her post service medical records.

Service treatment records do not show a diagnosis of Behcet's disease.  During service, the Veteran was treated several times for vaginitis, urinary tract infections, and knee and foot problems.  The referenced maladies, however, appear to have taken place prior to her deployment to the Persian Gulf.  On her separation examination report dated in February 1992, it was noted that there was no significant change in her health since the last physical examination except for constant bilateral knee pain and a constant burning sensation to her upper arms and thighs.

A February 1992 Desert Shield/Storm Out-Processing Check List, indicates that the Veteran was deployed to Dhahran, Iraq, from September 1990 to May 1991. While deployed, she lived or worked in close proximity to the local population and ate locally purchased meats, fish, poultry, or dairy products.

According to an October 1996 memorandum, the Deputy Secretary of Defense provided a memorandum for Persian Gulf War Veterans Concerning Khamisiyah, Iraq.  Their investigation revealed that chemical weapons were present when U.S forces destroyed a series of ammunition storage bunkers and crated munitions in an open pit area at a complex called "Khamisiyah" or "Tal al-Lahm," about 15 miles of an "Nasiriyah" in southern Iraq.  The Deputy Secretary indicated that the Veteran's unit was in the vicinity of Khamisiyah during the period of March 4-15, 1991.

VA neurology notes from November 1996 show that the Veteran had unexplained neuropathy.  Diagnostic testing of the thyroid, rheumatoid factor, and HIV were all negative.  She described having burning pain in her left arm which spread to her right arm and occasional to her lower extremities.  No weakness was reported.  Clinical examination showed the examiner to remark that the Veteran was healthy looking.  Deep tendon reflexes were positive and sensory examination was normal.  

A Report of Medical History for Reserve service given in May 1997 reflects that the Veteran affirmed having leg cramps, insomnia, memory loss, and chemical exposure.  She also reported seeking medical attention for burning sensations in her arms and outer thighs in addition to memory loss and insomnia.  Contemporaneous clinical examination was unremarkable.

An undated letter indicated that the Veteran was participating in the VA Persian Gulf Registry.  The Veteran's complaints of a burning sensation, memory loss, and repeated yeast infections were noted. 

In April 1997, the Veteran underwent a VA Gulf War examination; the impression was of burning sensation over outer aspects of the arms and forearms, etiology undetermined; short-term memory loss; and chronic repeated yeast infections of the vagina.  

In October 1997, the Veteran complained about constant burning sensation affecting both arms and occasionally her legs.  She had several vaginal infections requiring antibiotic treatment, bilateral knee pain, and long / short term memory loss.  At the contemporaneous VA general examination, the clinical examination was unremarkable.  The examiner noted bilateral knee arthralgia with normal physical examination.  He referred many of her reported symptoms to specialists.  
The VA gynecological examination was normal.  The VA neurology examiner assessed dysthesias in both arms with an unknown etiology and recommended further testing.  A November 1997 neuropsychiatric examination report reflects an Axis I diagnosis of cognitive disorder, not otherwise specified; major depressive disorder; and dysthymic disorder.  

In April 2000, the Veteran sought medical attention for paraesthesias in her extremities.  Clinical neurological examination was unremarkable.  The Veteran had a lumbar puncture (spinal tap).  The examiner reported that the neurological dysfunction in all four extremities was from an unknown etiology.  He noted a history of headaches and cognitive disturbance.  

The Veteran also had a VA neurology examination in April 2000 by an examiner who saw her in 1996.  Her chief complaints were burning sensations in her extremities, memory disturbances, and headaches.  Neurological examination was grossly normal, except for decreased hearing.  She had subjective reports of sensory impairment.  Lumbar puncture was normal, without evidence of cells or organisms.  The VA neurologist assessed generalized paresthesias of an uncertain cause, mild memory loss, and migraines.  

In June 2000, magnetic resonance imaging (MRI) was taken of the Veteran's brain stem.  It did not show any abnormalities.  MRI scan of the brain showed that acute and demyelinating processes were not identified.  The examiner noted that the finding does not exclude the possibility.  An MRI of her cervical spine also returned without recognized abnormalities.

In a December 2000 letter, B.R., the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments, indicated that he notified the Veteran in 1997 that if she was with her unit between March 10, 1991 and March 13, 1991, she may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah.  B.R. further noted that the most up-to-date computer modeling technology indicates that the possible exposure areas are now considered to be generally smaller than those modeled in 1997.  B.R. concluded that, based on the current medical evidence and ongoing research, there is no indication that any long-term health effects would be expected from the brief, low-level exposure to chemical agents that may have occurred near Khamisiyah.

Womack Army Medical Center records from October 2001 show an assessment of vaginal sores.  The examiner noted that they were likely herpetic lesions but if viral cultures were negative, a diagnosis of Behcet's disease should be considered.  A telephone consultation note dated in November 2001 indicates that the Veteran's herpes culture was negative.  The Veteran, at that time, also reported lesions in her mouth.  The physician suggested that she had Behcet's disease. 

A February 2002 treatment note shows assessments of recurrent vaginal lesions and recurrent oral ulcers.  It noted Behcet's disease as a possible etiology.  Optometry and gynecological consultations were recommended.  The February 2002 gynecological consultation showed some tenderness on the Veteran's inner labia minor, bilaterally, but no lesions seen.  The March 2002 Optometry consultation did not show any signs of inflammation due to Behcet's disease. 

In March 2003, the Veteran sought medical attention for complaints of vaginal burning.  Per telephone consultation, the Veteran's cervical biopsy results were squamous atypia not diagnostic for "SIL," and superficial changes suggestive of HPV.  It was also noted that results from a left vaginal wall cyst biopsy were squamous mucosa with chronic inflammation. 

In April 2003, the Veteran had a clinical consultation specifically to rule out Behcet's syndrome.  The physician examined the Veteran and noted that she had complications including genital and oral ulcers by history, as well as exercise-induced allergies and some diffuse arthralgias.  The physician noted that the Veteran may have Behcet's disease but would like to rule-out lupus and/or other causes.  A subsequent note indicates that all tests were negative, including the "ANA," which was negligibly positive.  The physician reported that the Veteran may have mild Behcet's, but does not require treatment at the time.

Subsequent post-service treatment notes from Womack Army Medical Center and Fayetteville Family Extended Care, Carolina Neurological Services, and Fayetteville Gastroenterology Associates, PA, show various assessments of vaginitis, cystitis, recurrent lesions in the mouth and genital area, gastrointestinal complaints, and back complaints and surgery in September 2010.

In a September 2005 letter, E.P.E., Deputy Assistant Secretary of Defense, Force Health Protection and Readiness, informed the Veteran that an Institute of Medicine researcher compared the causes of death and their rates among U.S. Army Gulf War Veterans whose units might have been exposed to very low levels of chemical warfare agents with U.S. Army Gulf Veterans whose units were unlikely to have been exposed.  The research indicated that the overall rate of death for cancer was the same, with only a slightly higher death rate due to brain cancer among service members assigned to units that might have been exposed.

An April 2009 medical record shows that the Veteran had an ocular clinical evaluation.  No sign of ocular inflammation was found.  

At the November 2009 hearing, the Veteran asserted that she initially developed Behcet's symptoms in service with memory loss, mouth sores, and neurological tingling in her extremities.  She initially had mild or transient symptoms and did not seek medical attention until after service.  

In June 2011, the Veteran underwent a VA rheumatology examination.  As noted above, the examination and opinion have been deemed inadequate for adjudication purposes.  However, the examiner made a potentially favorable comment that the Veteran could have had Behcet's in the past.  Such a favorable statement is under consideration.      

In support of her claim, the Veteran has submitted two medical reports from her private rheumatologist, Dr. V-P.  An October 2009 clinical examination reflects that the Veteran had fatigue, skin ulcers, and morning stiffness.  Dr. V-P made the following assessment: Bouchard's syndrome with oral and genital ulcers; recent history of urinary tract infection and kidney stones; back pain, low back tightness (musculoskeletal sacroilitis is always a concern); osteopenia; and vitamin D deficiency.  The Veteran revisited Dr. V-P in September 2010.  She was assessed as having a history of Behcet's syndrome.  Her back pain improved after recent surgery and she had only one episode of oral ulcers since restarting a medication.  Dr. V-P assessed Behcet's syndrome under good control without evidence of active disease.   

In Dr. V-P's February 2012 report, she stated that the Veteran has a long history of symptoms of autoimmune disease including fatigue, joint pain, joint swelling, difficulty sleeping, and oral and genital ulcers.  She noted further that the Veteran had been exposed to chemical agents and possibly infectious agents that might have triggered her immune system.  She stated that the Veteran then presented with the symptomatology of Behcet's disease.  She noted that autoimmune diseases are often triggered by chemical and infectious exposure and often patients with autoimmune disorders have a late diagnosis due to the non-specific symptoms.

The Veteran had a March 2012 hearing before the undersigned.  Her son reported that he observed the Veteran having memory difficulties and complaining about burning sensations in her joints since service.  The Veteran reported having mouth ulcers in service.  She was hesitant to seek treatment because healthcare providers misdiagnosed her with herpes.  

The Veteran returned to Dr. V-P in May 2012 for reassessment of Behcet's syndrome and right trochanteric bursitis.  Dr. V-P noted that the Veteran Behcet's symptoms had been "relatively quiet."  She reviewed the Veteran's history noting that the joint pain and neurological symptoms noted in July 1992 "possib[ly] and likely" related to the later Behcet's diagnosis.  The Veteran currently had bilateral knee and low back pain, sleeping problems, easy bruising, skin rash, upset stomach, tinnitus, oral ulcers, fevers, and chest discomfort.   

The Veteran was afforded a May 2012 VA rheumatology examination with review of the claims folder.  The examiner recited the pertinent medical history and noted the Veteran's reports of oral ulcers, knee pain, neurological dysfunction, and memory loss symptoms beginning in 1992.  She noted that the Veteran dated her initial vaginal ulcers to 1993.  Clinical examination was notable for oral mucosal scarring and hyperpigmented lesions on the buttocks.  Rheumatologic musculoskeletal and additional clinical examination was normal.  The examiner commented that the Veteran had multiple scars on the oral mucosa consistent with Bechet's disease; however, no other Bechet's manifestation was found for any other organ system.  

The examiner reported that she did not find documentation of any in-service symptom indicative of Behcet's disease.  She believed the neurological disturbances (tingling in the extremities) were not caused by Behcet's since Behcet's symptoms would be accompanied by objective clinical findings such as imaging abnormalities.  She believed it was less likely that any post service Behcet's disease diagnoses was related to or had its onset during service.  She cited multiple medical records beginning in service through 2009.  She observed that the Veteran did not have pathergy or neurological manifestations of Behcet's.  Her 1997 complaints of burning in her extremities were accompanied by a normal brain MRI, EMG/NCS and CSF studies.  She had no history of inflammatory arthritis indicative of Behcet's.  She further observed that it has not been scientifically proven that Behcet's occurs in response to any specific exposure.  However, if it were exposure based, clinical manifestation should occur contemporaneous to the exposure.  The Veteran's history of oral ulcer is also experienced in high frequency by the general population.  Hence, it is impossible to relate the in-service oral ulcers alone to Behcet's.  

In May 2013, the Board obtained a VHA medical opinion.  The opinion was authored by a VA Staff Rheumatologist based upon review of the claims folder.  The Rheumatologist explained that Behcet's is a form of systemic vasculitis or inflammation of the blood vessels that can involve both the arteries and the veins. The Veteran only had two Behcet's symptoms per the International Study Group (ISG) criteria, those being recurrent oral and vaginal ulcers.  The Rheumatologist stated that the ISG criteria is the most widely used and accepted criteria among Behcet's healthcare experts.  It requires the presence of genital ulcers, eye lesions, skin lesions, and a positive pathergy test.  It noted that the pathergy was less common in Northern European and North American patients.  Additional symptoms not present in the Veteran's case may be substituted for the pathergy in patients from the applicable populations.  The Rheumatologist also observed that while there were no pathognomic laboratory tests; it is typical to see elevation in markers of inflammation such as ESR (erythrocyte sedimentation rate), C-reactive protein, and elevated immune complexes, among others.  

Based upon the evidence above, the Rheumatologist expressed a negative opinion, inclusive of general autoimmune disorder acquired during active service.  She explained that the Veteran complained of "burning" sensations in her extremities, not numbness.  She believed that as Behcet's is a systemic vasculitic disorder, its neurological symptoms would be accompanied by objective neurological findings.  She observed that burning sensations were indicative of a neuropathy, but peripheral neuropathy was not a common Behcet's feature.  All diagnostic neurological testing (EMG-NCS, MRI brain, and cerebrospinal fluid/ lumbar puncture (CSF analysis)) for the Veteran was negative.  She further noted that cognitive impairment is not a neurological manifestation of Behcet's.  The most common neurological manifestations were due to focal parenchymal lesion and complication of vascular thrombosis (clot).  Other neurological manifestations included epileptic seizures, aseptic meningitis, encephalitis, and arterial vasculitis.  While cognitive impairment could occur, it would be as a secondary consequence of the vascular etiologies (lesion or clot) listed above.  The Rheumatologist again noted that MRI of the brain and CSF analysis were both negative.  Lastly, she observed that Behcet's geographic association is due to ancestry, not environmental exposure in the geographic area.  Based upon the evidence recited above, she believed it was more unlikely than not that the symptoms reported in service were the initial manifestations of Behcet's acquired during Southwest Asia service or another autoimmune disorder acquired during active service.  

The Veteran submitted medical records from her most recent evaluation by Dr. V-P in December 2013.  She reported that the Veteran was diagnosed with Behcet's in 1999 based upon positive biopsy results, oral and vaginal ulcers, rash, and fatigue.  The Behcet's diagnosis was confirmed by multiple rheumatologists.  Dr. V-P characterized the Veteran's Behcet's disease being well controlled with medication.  Clinical examination was grossly normal.  Dr. V-P diagnosed biopsy proven Behcet's syndrome with features of oral and vaginal ulcers, rash, and fatigue.  She informed the Veteran that Behcet's syndrome is a chronic disease and may return in the future.  

In a December 2013 statement, the Veteran expressed disagreement with the November 2013 SSOC.  She asserted that the VHA examiner's admission that the cause of Behcet's is unknown completely undermines her opinion.  She asserted her environmental exposure from service in Southwest Asia is her only risk factor for the disease.  She also disputed the VHA examiner's report that she had a negative diagnostic test.  She believed her neurological symptoms could be considered early onset Behcet's.  She reported that Dr. V-P was experienced in treating Behcet's patients.  She also noted two prior Board decisions taking favorable action for other Veteran's claiming service connection for Behcet's after a lengthy period.  She reiterated that there is no diagnostic test for Behcet's, her in-service ulcers were not severe enough to warrant medical attention, and the disease process takes a long time to fully manifest.   

Over the course of the appeal, the Veteran has submitted several medical articles on Behcet's syndrome.  The National Institute of Neurological Disorder and Stroke indicated memory loss was a Behcet's symptoms as it affects the central nervous system.  She submitted a May 2006 article from About.com titled "Guide to Behcets Disease."  As relevant, it stated that it is believed that inherited immune abnormalities make certain individuals more susceptible to the disease and then an unknown environmental exposure will trigger the disease in susceptible persons.  It listed blood clots and central nervous system symptoms as less common, but known symptoms.  

The Veteran submitted another article titled "What is Behcet's disease?"  It listed the International Criteria for Classification of Behcet's Disease, which included the following: recurrent oral lesions, recurrent genital ulcerations, eye inflammation, and skin lesions.  It noted the pathergy test was rarely seen in North American patients.  The author explains that the aforementioned criteria include symptoms most likely to indicate a case of Behcet's in the absence of other clinical explanations.  She stated that there are at least six other Behcet's criteria lists and it was imperative to have a physician familiar with the disease to receive a proper diagnosis.  The article noted central nervous system involvement (memory loss) was a useful in diagnosis, but not considered part of the International Behcet's criteria.  It also acknowledged that the disease is suspected to arise from environmental exposures in genetically predisposed individuals.  

A MayoClinic.com article on Behcet's disease is also available.  It listed mouth sores, skin lesions, genital sores, eye inflammation, joint pain, vascular inflammation / blot clots, digestive symptoms, and inflammation of the brain/ central nervous system (leading to headache, fever, disorientation, poor balance, or stroke) as common symptoms.  It reaffirmed that while no cause is known it may be caused by virus or bacteria in certain genetically suspectical individuals.  It also listed chemical or heavy metal exposure as a possible trigger.  It stated that diagnosis was made primary on observed symptoms, rather than any diagnostic test.  It noted that diagnostic criteria have been established, but are not always essential for diagnosis.  It listed mouth sores that recur three times per year with two of the following: genital sores, eye problems, skin sores, and positive pathergy test.      
 
In summary, the Veteran asserts that she had an onset of Behcet's disease in service and that she has experienced recurrent symptoms since then.  The Board notes that the Veteran is qualified as a nurse.  However, the issue of whether Behcet's disease is present is a complex medical question requiring expertise in rheumatology or related vasculitic disorders.  The Veteran is not shown to have advance training or expertise in these medical specialties.  Consequently, she is not competent to diagnose Behcet's and such reports from her have no probative value.  See Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  The Veteran remains competent to relate her medical history and recollections of an onset in specific symptoms.  See Layno, 6 Vet. App. at 469.  

In December 2013, the Veteran expressed concerns about the evidence; namely that the May 2013 VHA examiner stated that she had a negative diagnostic test.  Review of the record shows that the Veteran had negative brain and cervical imaging and lumbar puncture tests from approximately May 2000.  The May 2013 VHA examiner cited diagnostic tests, such as these, to support her opinion.  She does not assert that the Veteran failed a specific Behcet's diagnostic test.  The Board does not find the Veteran's assertion that the May 2013 VHA medical opinion conflicts with the medical history persuasive.  

The Veteran also reports that she had ulcers in service and that Dr. V-P is experienced in treating Behcet's patients.  She is competent to make these assertions.  There is nothing inherently implausible or otherwise inconsistent with the record about these reports and they are considered probative.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). 

The Veteran's contentions, from December 2013 and throughout the record, that she has Behcet's and her only risk factor is Gulf War service are not competent evidence.  Again, the issues of etiology and diagnosis for Behcet's disease are complex medical questions.  Although the Veteran is a nurse and has spent a considerable amount of time researching published articles on Behcet's disease, the fact remains that she is not qualified as a rheumatologist with expertise in autoimmune system disease/ disorders.  Thus, the Board does not consider her competent to report on a Behcet's diagnosis and etiology.  Any such reports from her have no probative value due to her lack of competency in the field of rheumatology/ autoimmune disease.  Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  

Competent medical evidence is necessary to establish a Behcet's diagnosis.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with expertise in rheumatology, autoimmune disease, or similar disease will be consider competent evidence to establish a Bechet's disease diagnosis.  Woehlaert, 21 Vet. App. 456.  

The competent medical evidence conflicts on whether the Veteran has Behcet's disease.  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is found.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App  295, 304 (2008).

Over the course of the appeal, the Veteran submitted various medical articles on Behcet's disease.  However, these articles are general and have not been applied to the case at hand by a competent individual.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Ramold v. Shinseki, Vet. App. Slip Op. 2010 WL 1635985 pg 6. (Table) (April 23, 2010).  Notably, the May 2013 VHA examiner expressed a clear preference for application of the ISG criteria in diagnosing Behcet's and none of these articles reference such criteria.  The Board considers the medical articles to be of minimal probative value in establishing a Behcet's diagnosis.  See id.

The evidence supporting the claim includes assessments by different treating physicians.  Behcet's was initially entertained as a diagnosis in October and November 2001 Womack Army Hospital records based upon a negative herpes culture and reports of mouth and vaginal ulcers.  Careful review of the October and November 2001 Womack Army Hospital records shows that they were made by a physician.  It does not include any explanation of the criteria used in assigning the diagnosis.  

A similar entry from April 2003 was given by a different physician.  However, he stated that the Veteran "may have" Behcets after excluding other autoimmune disorders.  The identified symptoms were genital and oral ulcers, exercise induced allergies, and diffuse arthralgias.

The June 2011 VA rheumatology examiner did not currently find Behcet's, but would not rule out a past diagnosis of it. 

In February 2012, May 2012, and December 2013, Dr. V-P provided supporting medical opinions.  She observed that numerous Rheumatologists diagnosed Behcet's based upon positive biopsy results, ulcers, rash, and fatigue.  However, she did not explain the clinical criteria used to support her determination that Behcet's was present and initially manifested in service.  

In May 2012, another VA rheumatology examiner allowed for the possibility that the Veteran had Behcet's disease post service, but did not relate it to service due to an absence of corresponding symptoms in service.  

The May 2013 VHA examiner provided a negative medical opinion.  She is a physician qualified as a rheumatologist.  She explained the Behcet's disease process.  She specifically identified the ISG criteria as the primary criteria used by experts to diagnose Behcet's disease.  The Veteran was missing eye lesions and elevated markers of autoimmune inflammation.  She based her determination on the absence of the aforementioned symptoms and objective clinical neurological findings.  She detailed why she believed objective neurological symptoms would have to be present in Behcet's cases and that the Veteran's neurological reports did not match expected vascular etiologies affecting the central nervous system.  Nieves- Rodriguez, 22 Vet. App. at 304.

After careful consideration of all the competent medical opinions, the Board finds the May 2013 VHA medical opinion to be the most persuasive evidence on the threshold issue of a Behcet's diagnosis.  Gabrielson, 7 Vet. App. 36; Id.  The opinion was authored by a Rheumatologist and contained a detailed explanation to support her determination.  Id. 

The Board considers the November 2001 and April 2003 reports less persuasive.  Both physicians did not detail the clinical guidelines used in diagnosing Behcet's and provide minimal discussion for their rationale in assigning a Behcet's diagnosis.  Their reports are conclusory.  Nieves- Rodriguez, 22 Vet. App. at 304.  The June 2011 and May 2012 VA examining rheumatologists allow for the possibility of a Behcet's diagnosis in their opinions, but do not provide a detailed rationale for it.  Their comments are too vague to establish a diagnosis.  Id.

Dr. V-P does not cite the clinical guidelines used in assigning a Behcet's diagnosis.  The text of her February and May 2012 reports to refer to general autoimmune symptoms such as fatigue and widespread joint pain, in addition to the more Behcet's specific oral and genital ulcers.  She does not provide a clear explanation for how the general symptoms match any of the clinical standards for Behcet's diagnosis or consideration to missing symptoms specific to Behcet's such eye inflammation or a substitute symptom for the positive pathergy test not seen in North American patients.  See id.  As noted, the May 2013 VA examiner expressed a clear preference for the ISG standards.  Dr. V-P makes no reference to the ISG or any other specific standard in providing the diagnosis.  Rather, she refers to prior diagnosis by multiple Rheumatologists, but as noted above, the Board does not find the prior 2001 and 2003 diagnoses probative.  Overall, the Board does not find Dr. V-P's reports indicative of reasoned analysis to support the diagnosis; particularly in light of the May 2013 VHA medical opinion expressing a preference for ISG Behcet's diagnostic standards and explanation for why the neurological symptoms are unrelated to Behcet's.  Gabrielson, 7 Vet. App. 36; Id.  For the above stated reasons, the Board finds the May 2013 VHA opinion to the most persuasive.  Nieves- Rodriguez, 22 Vet. App. at 304.  

In summary, the preponderance of the probative competent evidence weighs against a current or prior Behcet's diagnosis.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the claim for service connection for Behcet's disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 


ORDER

Service connection for Behcet's disease is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


